Citation Nr: 0531898	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of head trauma.

2.  Entitlement to a compensable initial disability rating 
for schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1990 RO decision that, in pertinent 
part, denied an increased disability rating in excess of 10 
percent for residuals of brain concussion, and found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  In February 1991, the veteran filed a timely 
notice of disagreement.  In March 1991, the RO issued a 
statement of the case, and later that same month, the veteran 
perfected his appeal.

In March 1998, the Board issued a decision that denied an 
increased disability rating in excess of 10 percent for 
residuals of head trauma, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 1999, the Court issued a memorandum decision which 
vacated the Board's decision, and remanded the veteran's 
claims for adjudication under new case law and for additional 
evidentiary development.  In September 2000, the Board issued 
a decision which reopened the veteran's claim seeking service 
connection for a psychiatric disorder.  The Board then 
remanded the veteran's reopened claim, and his claim for an 
increased disability rating for residuals of head trauma to 
the RO for additional evidentiary development.

In May 2004, the Board issued a decision which granted 
service connection for schizophrenia, undifferentiated type.  
The Board then remanded the veteran's claim for an increased 
disability rating for residuals of head trauma for additional 
development, and to ensure compliance with the Veterans 
Claims Assistance Act of 2000.

In June 2005, the RO issued a rating decision which assigned 
a noncompensable (0 percent) initial disability rating for 
the veteran's service-connected schizophrenia, 
undifferentiated type, effective from April 1990.  In June 
2005, the veteran filed a notice of disagreement seeking a 
higher initial disability rating.

The issue of entitlement to a compensable initial disability 
rating for schizophrenia, undifferentiated type, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to October 30, 2000, the veteran's service-
connected residuals of head trauma were manifested by 
subjective complaints of headaches, dizziness, poor memory 
and insomnia, no neurologic disabilities, and no diagnosis of 
multi-infarct dementia associated with brain trauma.

2.  Since October 30, 2000, the veteran's service-connected 
residuals of head trauma are manifested by dementia; 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms; and subjective 
complaints of headaches, dizziness, confusion, poor memory, 
and insomnia.


CONCLUSIONS OF LAW

1.  Prior to October 30, 2000, the criteria for an increased 
disability rating in excess of 10 for residuals of head 
trauma have not been met.  38 U.S.C.A. § 1155 (West  2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 
9304 (2004).

2.  Since October 30, 2000, the criteria for an increased 
disability rating of 50 percent for residuals of head trauma, 
including dementia, have been met.  38 U.S.C.A. § 1155 (West  
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 
8045, 9304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim herein.  

The veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected residuals of 
head trauma.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Historically, the veteran served on active duty in the Army 
from July 1965 to July 1967.  A review of his service medical 
records revealed that he was treated for a laceration to the 
left side of his scalp after having been run over by a boat 
in May 1967.  A post service VA neurological examination, 
performed in October 1967, concluded with a diagnosis of 
brain concussion, residual of head injury, left temporal 
region.  The report listed the degree of incapacity from this 
condition as severe.  

In April 1968, the RO issued a rating decision which granted 
service connection for residuals of brain trauma, and 
assigned thereto an initial disability rating of 10 percent, 
effective from July 1967.  This rating remained in effect at 
the time the veteran filed his present claim seeking an 
increased disability rating for this condition in May 1990.

The RO has rated the veteran's service-connected residuals of 
head trauma as 10 percent disabling pursuant to Diagnostic 
Codes 8045 and 9304.  The criteria for the assignment of 
disability ratings for brain disease due to trauma are found 
in Diagnostic Code 8045, which specifies that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045- 8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 
4.130, Diagnostic Code 9304.

A.  Prior to October 30, 2000

Prior to October 30, 2000, the evidence associated with the 
veteran's claims file does not show that the criteria for a 
disability rating in excess of 10 percent for residuals of 
head trauma have been met.  38 C.F.R. §§§ 4.87, 4.124a, 
Diagnostic Codes 8045 and 9304 (2004).  There is no 
reasonable doubt on this issue that can be resolved in the 
veteran's favor.  His subjective complaints of headaches, 
dizziness, poor memory and insomnia, as they relate to the 
inservice brain trauma, can only be assigned a 10 percent 
disability rating under Diagnostic Code 8045 unless there is 
a diagnosis of multi-infarct dementia.  A diagnosis of multi-
infarct dementia has not been rendered at any time prior to 
October 30, 2000.
 
The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 8100 provides higher 
ratings for migraine headaches; however, the veteran's 
headaches are medically related to inservice head injury and 
are properly evaluated under Diagnostic Code 8045.  Moreover, 
the headaches which he has reported are not shown to be 
prostrating in severity.

The Board also notes that there is no showing of any purely 
neurological disabilities related to this condition prior to 
October 30, 2000.  A prior Board decision, dated in April 
1998, determined that a brain infarct, suffered in October 
1986, was unrelated to the veteran's injury during active 
service.  

VA records show that the veteran was discharged in July 1990 
from a period of hospital treatment, and that reported 
diagnoses included chronic schizophrenia, old right pontine 
infarction with residual right facial palsy and left 
hemiparesis, hypertension and bronchopneumonia.

At the personal hearing before the RO, conducted in January 
1991, the veteran's spouse testified that the veteran 
experienced very severe headaches for which he had received 
hospital treatment.  At the personal hearing before the RO in 
November 1993, the veteran testified that his headaches had 
become more frequent and more severe.  

VA outpatient treatment records dated in September 1991 
include diagnoses of status post brain concussion, chronic 
headaches, memory loss and neuropsychiatric disorder.  The 
report noted a March 1991 CT scan was negative for masses.

VA neurological examination in December 1994 found status 
post trauma to head with brain concussion in 1967, status 
post trauma to head in an automobile accident in 1974, status 
post cerebrovascular accident and seizure disorder.  The 
veteran reported that over the past 5 or 6 years he had 
experienced seizures during which he would lose consciousness 
and fall down.  The VA examiner noted the veteran exhibited 
no aphasia, apraxia or agnosia, and that he had no cranial 
nerve impairment, a normal gait and no motor or sensory 
deficits.  The VA examiner opined, after reviewing the claims 
folder and medical records, that the veteran had a mixed 
seizure disorder unrelated to his inservice head injury.  The 
examiner noted that the veteran sustained an intervening head 
trauma in 1974, that he had developed high blood pressure, 
diabetes mellitus and that he had experienced cardiovascular 
accidents.  The examiner also noted that the veteran's 
seizures began after the cardiovascular accident, many years 
after service.

Accordingly, the preponderance of the evidence prior to 
October 30, 2000, is against assignment of an increased 
disability rating for the veteran's service-connected 
residuals of head trauma.  The regulations establish 
disability ratings that are intended to compensate a veteran 
for average impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A.A. § 1155.  Although the 
Board sympathizes with the veteran's difficulties due to his 
condition, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for headaches and other subjective symptoms 
that result from head injury is 10 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to such injury and for any impairment in earning 
capacity due to these symptoms.  Without a diagnosis of 
multi-infarct dementia, he simply is not entitled to a 
schedular disability rating higher than 10 percent.  The 
veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, as discussed above.

B.  Since October 30, 2000

A treatment report, dated October 30, 2000, noted a diagnosis 
of dementia.  In January 2005, a VA neurological examination 
was conducted.  The report of this examination noted the 
veteran's complaints of confusion, poor memory, decreased 
concentration, and headaches.  Physical examination revealed 
the veteran to be well-dressed, well-groomed, walking with a 
normal gait, and talking with a normal speech pattern.  The 
report noted that his memory and judgment were definitely 
poor, and that he displayed a flattened affect.  A mini-
mental state examination revealed results implying a 
dementing process.  Cranial nerve examination showed the 
sequela of a right peripheral facial palsy with asymmetry of 
frontal muscles and facial deviation to the left with pulling 
of the nasolabila fold when attempting to smile.  The report 
concluded with diagnoses of: history of brain concussion with 
post-traumatic headaches; and small subarchnoid cyst, left 
frontal cerebral region as described on imaging, 
neurologically asymptomatic and without deficit.  The VA 
examiner further opined:

The dementing process recently found 
appears to be of the Alzheimer type and 
in view of the past history of the head 
trauma, the relationship is considered on 
at least as likely as not basis, being 
head trauma a risk factor to later on 
develop[ment of] Alzheimer disease.

He further opined that the veteran's seizure disorder is not 
related to his residuals of brain trauma, and that the 
veteran's schizophrenia and residuals of head trauma are not 
related disorders.

In March 2005, a VA psychiatric examination was conducted.  
The report noted the veteran's complaints of poor memory, 
sleeping difficulty, and hearing voices. Mental status 
examination revealed the veteran to be clean, adequately 
dressed and groomed.  He looked perplexed and somewhat 
depressed.  He was alert and oriented to person, place and 
day of the week.  His mood was depressed, and his affect 
blunted.  His attention was poor, concentration impaired, and 
memory grossly impaired.  His speech was soft, clear and 
circumstantial.  He was not suicidal nor homicidal.  His 
judgment and insight were grossly impaired, and he exhibited 
good impulse control. The report concluded with a diagnosis 
of primary degenerative dementia of the Alzheimer's type, and 
listed a Global Assessment of Functioning (GAF) score of 50.  

In light of the above, it is found that a 50 percent rating 
is warranted for the veteran's residuals of head trauma, 
including dementia.  

In making this determination, the Board notes that the VA 
neurologist conducting the January 2005 VA neurological 
examination, diagnosed the veteran with dementia, and 
indicated that this condition was at least as likely as not 
the result of his head injury in service.  Although the 
examiner did not prefix the dementia as multi-infarct, the 
dementia has been diagnosed as due to the head injury and 
therefore, the benefit of the doubt will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The current criteria for evaluating dementia due to head 
trauma, effective since November 7, 1996 (and more 
importantly since October 30, 2000), provide that a 10 
percent evaluation requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent 
evaluation is warranted when it is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  A 70 evaluation requires 
occupational and social impairment, with deficiencies in 
most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own 
occupation, 
or own name. See 38 C.F.R. § 4.129, Diagnostic Code 9304.

As noted above, the VA psychiatric examination performed in 
March 2003, diagnosed the veteran with primary degenerative 
dementia of the Alzheimer's type, and listed a GAF score of 
50.  A prior VA mental examination, performed in December 
2001, concluded with a diagnosis, in part, of organic brain 
disorder (post brain concussion), and assigned this condition 
a GAF score of 50 as well.  A GAF score of 41-50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV at 
44-47.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, an examiner's classification of the level 
of psychiatric impairment at the moment of examination, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2004), 38 C.F.R. § 4.130; VAOPGCPREC 
10-95.

Upon a review of the evidence, it is found that the 
veteran's residuals of head trauma, are manifested by 
dementia; subjective complaints of headaches, dizziness, 
confusion, poor memory, and insomnia.; and no more than 
occupational and social impairment with reduced reliability 
and productivity.  As such, it is found that, giving the 
veteran the benefit of the doubt, the preponderance of the 
evidence supports the award of a 50 percent rating for his 
head trauma residuals since October 20, 2000, is warranted.  
However, it is not found that a rating in excess of 50 
percent is warranted given that his symptomatology does not 
appear analogous to the criteria listed for the next highest 
rating, 70 percent.  The evidence since October 30, 2000, 
does not show deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

For the foregoing reasons, it is found that an increased 
disability rating of 50 percent, effective from October 30, 
2000, is warranted for the veteran's residuals of head 
trauma, with dementia.

Veterans Claims Assistance

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and a duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 2001 and December 2004 letters, the August 
1990 rating decision, the March 2001 statement of the case 
(SOC), multiple supplemental SOCs, and the Board's prior 
decisions and remands in March 1998, September 2000, and May 
2004, advised the veteran what information and evidence was 
needed to substantiate his claims herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Moreover, through these notices and RO actions, 
the veteran was effectively asked to submit any of the 
necessary evidence to substantiate his claims, that was in 
his possession.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication, the appellant 
has not been prejudiced thereby.  The Board notes that these 
notice requirements were not in place until many years after 
the initial adjudication in this matter.  In addition, the 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In addition, the RO scheduled 
multiple VA examinations to determine the severity of the 
veteran's condition herein.  Thus, the Board considers the 
VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claims herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  


ORDER

Prior to October 30, 2000, an increased rating in excess of 
10 for residuals of head trauma is denied.   

Since October 30, 2000, an increased rating of 50 percent for 
residuals of head trauma, including dementia, is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.


REMAND

In June 2005, the RO issued a rating decision which granted 
service connection at a noncompensable (0 percent) initial 
disability rating for schizophrenia, undifferentiated type, 
effective from April 1990.  In June 2005, the veteran filed a 
timely notice of disagreement.  See 38 C.F.R. § 20.201 
(2004); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(an NOD need only consist of a writing which expresses 
disagreement with an RO decision).  In Manlicon v. West, 12 
Vet. App. 238 (1999), the Court indicated that in a case in 
which a veteran expressed disagreement in writing with a 
decision by an agency of original jurisdiction and the agency 
of original jurisdiction failed to issue a SOC, the Board 
should remand the matter for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and 
his representative concerning the claim 
of entitlement to a compensable initial 
disability rating for schizophrenia, 
undifferentiated type.  The veteran 
should be advised of the necessity of 
filing a timely substantive appeal if he 
wants the Board to consider this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


